         Case 2:20-cv-05781-JDW Document 25 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANDREW PERRONG, individually and on
 behalf of a class of all persons and entities    Case No. 2:20-cv-05781-JDW
 similarly situated,

                  Plaintiff,

        v.

 SOUTH BAY ENERGY CORP.,

                  Defendant.


                                          ORDER

       AND NOW, this 13th day of April, 2021, upon consideration of Plaintiff Andrew Perrong’s

Motion for Leave to File a First Amended Complaint (ECF No. 21), and for the reasons set forth

in the accompanying Memorandum, it is ORDERED that the Motion is DENIED IN PART and

GRANTED IN PART. The Motion is DENIED with respect to the addition of the cause of action

set forth in Count II. The Motion is GRANTED in all other respects.

       Plaintiff shall file an Amended Complaint that complies with this Order on or before

April 20, 2021.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
